942 So.2d 451 (2006)
William Brett HENKE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-2211.
District Court of Appeal of Florida, First District.
November 28, 2006.
William Brett Henke, pro se, Petitioner.
Charlie Crist, Attorney General, and Elizabeth Fletcher Duffy, Assistant Attorney General, Tallahassee, for Respondent.
*452 PER CURIAM.
The petition is granted and petitioner is hereby afforded a belated appeal from judgment and sentence in Escambia County case numbers 2002 CF 5901-K, 2004 CF 3655-K, and 2004 CF 3656-K. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed for petitioner for the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
BROWNING, C.J., KAHN and DAVIS, JJ., concur.